DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 28 April 2021 has been entered.  Claims 1, 5-11, and 14-19 remain pending in the application.  
Claim Objections
Claim 11 is objected to because of the following informalities:  in line 19 of claim 11, “the top surface” should be changed to --a top surface--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 6, 11, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Marques (CA 2,196,609) in view of McLarty (US 2013/0126643).
claim 1, Marques discloses a portable irrigation assembly (fig. I) for providing irrigation from a water supply (1) to a defined surface area of turf extending beyond the portable irrigation assembly (fig. I - the assembly has a sprinkler 7, which is capable of discharging water to a distance from the assembly), the portable irrigation assembly comprising: 
a base for temporarily resting on the defined surface area, the base having a perimeter channel and at least one central channel (fig. I – the base is the circular structure between the two connectors, 4 and 6; the perimeter channel is the two arc-shaped portions; and the central channel is the straight portion), where the central channel is a straight tube (fig. 1) that extends from one side of the interior of the perimeter channel to the other interior side of the perimeter channel (fig. I – the central channel extends straight across the perimeter channel from the left-side to the right-side), and
wherein the at least one central channel and the perimeter channel are hollow and interconnected to allow fluid to flow freely between the perimeter channel and the at least one central channel (p. 1, par. 3; p. 2, par. 2; fig. I - fluid flows from a water inlet, 4, to a water outlet, 6, such that water can exit through coupling, 5, and flow through the perimeter channels to provide a stabilizing weight), 
wherein the perimeter channel includes at least one inlet opening (4) having a water supply adapter (p. 2, par. 2 - element 4 is a “female coupling”) for connecting to the water supply, where the adapter is connected directly to the perimeter channel (fig. I) to allow the fluid to enter the inlet opening of the base and at least one outlet opening (6) for the fluid from the water supply to exit the base (fig. 1), and wherein the at least one central channel includes at least one fluid irrigation opening (5) for connecting a sprinkler head to the top of the central channel to expel water upward and outward from the sprinkler head (p. 2, par. 3 – 7; fig. I - a "water pulverizer”) to provide irrigation to the defined surface area of turf extending beyond the portable irrigation assembly (fig. I; p. 2, par. 3 - a sprinkler head 7 is connected to the opening 5, and a sprinkler is capable of distributing water over a defined area).

McLarty teaches a portable irrigation assembly (10, see par. 3) for providing irrigation from a water supply (23) to a defined surface area (fig. 6), the portable irrigation assembly comprising a base (13/14/15) for temporarily resting on the defined surface area (fig. 6), the base having a perimeter channel (13) and at least one central channel (14/15) extending across the perimeter channel (fig. 1), wherein the at least one central channel and the perimeter channel are hollow and interconnected to allow fluid to flow freely between the perimeter channel and the at least one central channel (par. 46), wherein the perimeter channel includes at least one inlet opening (outlet of connector 17) for connecting to the water supply to allow the fluid to enter the inlet opening of the base (fig. 6), and wherein the direction of the fluid when flowing from the water supply into the at least one inlet opening is directionally different from the fluid flowing from the water supply through the at least one central channel (fig. 1 - the water flow into the inlet opening is split by a T-shaped connector, which changes the direction of the water flow, arranged in the perimeter channel at an offset position from the at least one central channel).  McLarty further teaches that a T-shaped connector splits the uni-directional flow of water into the inlet opening into two-directional flow, which helps establish a constant water pressure throughout the irrigation assembly and prevents blockage of the water flow into the irrigation assembly (par. 51). 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the irrigation assembly of Marques so that the direction of the fluid when flowing from the water supply into the at least one inlet opening is directionally different from the fluid flowing from the water supply through the at least one central channel, as taught by McLarty, since this was known to help establish a constant water pressure throughout the irrigation assembly and prevents blockage of the water flow into the irrigation assembly.    
claim 6, Marques in view of McLarty discloses the portable irrigation assembly described regarding claim 1; and Marques further discloses wherein the base further includes at least one hose (3).  
Regarding claim 11, Marques discloses a portable irrigation assembly (fig. I) for providing irrigation from a water supply (1) to a defined surface area of turf extending beyond the portable irrigation assembly (fig. I - the assembly has a sprinkler 7, which is capable of discharging water to a distance from the assembly), the portable irrigation assembly comprising: 
a hub for temporarily resting above the surface area, the hub having a perimeter channel and at least one central channel (fig. I – the hub is the circular structure between the two connectors, 4 and 6; the perimeter channel is the two arc-shaped portions; and the central channel is the straight portion) that is a straight tube (fig. I) extending directly across the perimeter channel from one side of the interior of the perimeter channel to the other interior side of the perimeter channel (fig. I – the central channel extends straight across the perimeter channel from the left-side to the right-side), wherein the at least one central channel and the perimeter channel are hollow and interconnected to allow fluid to move freely between the perimeter channel and the at least one central channel (p. 1, par. 3; p. 2, par. 2; fig. I - fluid flows from a water inlet, 4, to a water outlet, 6, such that water can exit through coupling, 5, and flow through the perimeter channels to provide a stabilizing weight), wherein the perimeter channel includes at least one inlet opening (4) for connecting to the water supply to allow the fluid to enter the inlet opening from the water supply (fig. 1) and at least one outlet opening (6) for the fluid from the water supply to exit the hub from the outlet opening (fig. 1), and wherein the at least one central channel includes at least one fluid irrigation opening (5) on a top surface of the at least one central channel (fig. I); 

a first and a second hose (p. 2, par. 2; fig. I – both 3, interpreted to be the hose, 3, attached to the base at 4 and the hose, 3, attached to the base at 6), wherein the first hose is connected to the at least one inlet opening for providing the fluid from the water supply to the hub and the second hose is connection to the at least one outlet opening for allowing the fluid from the water supply to exit the hub (fig. I).
Marques does not disclose that the perimeter channel includes at least three outlet openings, and wherein the at least one central channel is not aligned with the inlet opening such that the fluid that enters the at least one inlet opening from the water supply enters the hub in a first direction and changes direction of fluid flow to a second direction before entering the at least one central channel, wherein the direction of the fluid when flowing from the water supply into the at least one inlet opening is directionally different from the fluid flowing from the water supply through the at least one central channel.  
Regarding the former, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have duplicated the one outlet opening in the perimeter channel of the irrigation assembly of Marques since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Duplicating the one outlet opening in the perimeter channel of the irrigation assembly of Marques would provide additional outlet openings to which additional hoses could be attached, which would allow greater flexibility in customizing the irrigation system layout.
Regarding the latter, McLarty teaches a portable irrigation assembly (10, see par. 3) for providing irrigation from a water supply (23) to a defined surface area (fig. 6), the portable irrigation assembly comprising a hub (13/14/15) for temporarily resting above the surface area (fig. 6), the hub having a perimeter channel (13) and at least one central channel (14/15) extending across the perimeter channel 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the irrigation assembly of Marques so that the at least one central channel is not aligned with the inlet opening such that the fluid that enters the at least one inlet opening from the water supply enters the hub in a first direction and changes direction of fluid flow to a second direction before entering the at least one central channel, wherein the direction of the fluid when flowing from the water supply into the at least one inlet opening is directionally different from the fluid flowing from the water supply through the at least one central channel, as taught by McLarty, since this was 
Regarding claim 16, Marques discloses a portable irrigation system (fig. I) that receives water from a water supply (fig. I) for providing irrigation from a water supply to a defined surface area of turf (fig. I - the assembly has a sprinkler 7, which is capable of discharging water to a distance from the assembly), the portable irrigation system comprising a sprinkler head (7); a first and second hose (p. 2, par. 2; fig. I –interpreted to be the hose, 3, attached to the base at 4 and the hose, 3, attached to the base at 6); and at least one base assembly, the base assembly including, 
at least one base having a base perimeter channel and base central channel (fig. I – the base is the circular structure between the two connectors, 4 and 6; the perimeter channel is the to two arc-shaped portions; and the central channel is the straight portion), 
wherein the base perimeter channel and base central channel are hollow and interconnected to allow fluid to flow freely between the base perimeter channel and the base central channel (p. 1, par. 3; p. 2, par. 2; fig. I - fluid flows from a water inlet, 4, to a water outlet, 6, such that water can exit through coupling, 5, and flow through the perimeter channels to provide a stabilizing weight), 
wherein the base perimeter channel includes at least one base inlet opening (4) for connecting to the water supply and allowing the fluid to enter the base assembly from the water supply (fig. 1) and at least one base outlet opening (6) for the fluid from the water supply to exit the base assembly (p. 2, par. 2; fig. I), wherein the at least one base inlet opening connects to the first hose (p. 2, par. 2) and the at least one base outlet opening connects to the second hose (p. 2, par. 2), 
wherein the direction (fig. 1 - interpreted to be the direction of water in the hose 3, which is in the vertical downward direction) of fluid that flows into the at least one base inlet opening from the water supply (fig. 1 - interpreted to be the water in the hose 3 all of which will flow into the base inlet opening 
and wherein the base central channel includes at least one base fluid irrigation opening (5) on the top of the central channel (fig. I) for connecting to the sprinkler head (fig. I), whereby the sprinkler head, when attached to the central channel, expels water upward and outward from the sprinkler head to provide irrigation to the defined surface area of turf extending beyond the portable irrigation assembly.
Marques does not disclose wherein the direction of fluid when it flows into the at least one base inlet opening from the water supply is perpendicular to the direction of fluid that flows through the base central channel.
McLarty discloses a portable irrigation system (10, see par. 3) that receives water from a water supply (23), the portable irrigation system comprising a water emitter (11); a hose (par. 47); and at least one base assembly (13/14/15), the base assembly including, 
at least one base having a base perimeter channel (13) and base central channel (14/15), 
wherein the base perimeter channel and base central channel are hollow and interconnected to allow fluid to flow freely between the base perimeter channel and the base central channel (par. 46), 
wherein the base perimeter channel includes at least one base inlet opening (outlets of connector 17) for connecting to the water supply and allowing the fluid to enter the base assembly from the water supply (par. 51; fig. 1) and at least one base outlet opening (20) for the fluid from the water supply to exit the base assembly (par. 61; fig. 2), wherein the at least one base inlet opening connects to the hose (fig. 6), and
wherein the direction of fluid when it flows into the at least one base inlet opening from the water supply (fig. 1 - interpreted to be direction of the water as it flows out of the outlets of the connector) is perpendicular to the direction of fluid that flows through the base central channel from the water supply 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the portable irrigation system of Marques to incorporate the hollow T-shaped connector of McLarty, since this was known to help establish a constant water pressure throughout the irrigation assembly and prevent blockage of the water flow into the irrigation assembly.  Such a modification of Marques would further configure the irrigation system disclosed therein so that the direction of fluid when it flows into the at least one base inlet opening from the water supply is perpendicular to the direction of fluid that flows through the base central channel.  
Regarding claim 17, Marques in view of McLarty discloses the portable irrigation assembly described regarding claim 16; and Marques further discloses including at least one hub assembly (p. 2, par. 2; fig. I – “other base systems” can be coupled to the irrigation system via the outlet opening, 6, and a hose, 3), wherein the at least one hub assembly includes a hub having a hub perimeter channel and hub central channel (fig. I – the hub is the circular structure between the two connectors, 4 and 6; the perimeter channel is the to two arc-shaped portions; and the central channel is the straight portion), wherein the hub perimeter channel includes one hub inlet opening (4) and at least one hub outlet opening (6), and wherein the hub central channel includes at least one hub fluid irrigation opening (5). 
Marques in view of McLarty does not disclose that the perimeter channel includes at least two separate hub outlet openings.  
It would have been obvious for one of ordinary skill in the art at the time the application was filed to have duplicated the one hub outlet opening in the perimeter channel of the hub assembly of Marques in view of McLarty since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Duplicating the one hub outlet opening in the perimeter channel of the hub assembly of 
Regarding claim 19, Marques in view of McLarty discloses the portable irrigation assembly described regarding claim 16; and Marques further discloses including at least one cap (p. 2, par. 7 – 18).
Claims 5, 7-10, 14, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Marques in view of McLarty, and further in view of Ford (US 4,691,942).
Regarding claims 5 and 7, Marques in view of McLarty discloses the portable irrigation assembly described regarding claim 1.  Marques further discloses that the inlet opening, the outlet opening, and the fluid irrigation opening all include threaded connectors for connecting the openings to hoses and fluid discharging devices (p. 2, par. 2; fig. I).  Marques in view of McLarty does not disclose cam-lock connectors for the inlet opening, the outlet opening, and the fluid irrigation opening of the base assembly.  
Ford teaches a quick disconnect cam locking coupling (10) for coupling a hose to a body (col. 1, ln. 5-7; fig. 1) comprising a female member (12) and a male member (14), which can be quickly connected via a cam locking member (20, col. 3, ln. 22-24) in a fluid-tight manner so that fluid may be conducted therethrough (col. 1, ln. 50-52).  Ford further teaches that the male and female members include threads (18 and 16, respectively), for connecting to hoses or other fittings.  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the irrigation assembly of Marques, in view of McLarty, by attaching the cam locking couplings taught by Ford to the threaded couplings at the inlet, outlet, and fluid irrigation openings.  Such a modification would be advantageous since it would allow hoses and fluid discharging devices to be connected and disconnected from the base assembly of Marques in view of McLarty more quickly, thus reducing the time required to set up or take down the irrigation assembly.  
Regarding claims 8 and 9, Marques in view of McLarty and Ford discloses the portable irrigation assembly described regarding claim 5.  Marques in view of Ford further discloses wherein, 
the base assembly includes a hose (3) and where the at least one cam-lock connector provides a connection between the outlet opening and the hose (p. 2, par. 2; fig. I – the hose, 3, is connected to the outlet opening of the base assembly by a threaded connector, which, as now modified by Ford, includes a cam-lock connector), regarding claim 8.  
the base assembly includes a hose (3) and where the at least one cam-lock connector provides a connection between the inlet opening and the hose (p. 2, par. 2; fig. I – the hose, 3, is connected to the inlet opening of the base assembly by a threaded connector, which, as now modified by Ford, includes a cam-lock connector), regarding claim 9.  
Regarding claim 10, Marques in view of McLarty discloses the portable irrigation assembly described regarding claim 2.  Marques further discloses that the fluid irrigation opening includes a threaded connector for connecting to a fluid discharging device (p. 2, par. 2; fig. I).  Marques in view of McLarty does not disclose cam-lock connectors for the fluid irrigation opening of the base assembly.  
Ford teaches a quick disconnect cam locking coupling (10) for coupling a hose to a body (col. 1, ln. 5-7; fig. 1) comprising a female member (12) and a male member (14), which can be quickly connected via a cam locking member (20, col. 3, ln. 22-24) in a fluid-tight manner so that fluid may be conducted therethrough (col. 1, ln. 50-52).  Ford further teaches that the male and female members include threads (18 and 16, respectively), for connecting to hoses or other fittings.  

Regarding claim 14, Marques in view of McLarty discloses the portable irrigation assembly described regarding claim 11.  Marques further discloses that the first hose is connected to the at least one inlet opening by a first threaded connector and wherein the second hose is connected to one of the at least three outlet openings by a second threaded connector (p. 2, par. 2; fig. I).  Marques in view of McLarty does not disclose cam-lock connectors for the fluid irrigation opening of the base assembly.  
Ford teaches a quick disconnect cam locking coupling (10) for coupling a hose to a body (col. 1, ln. 5-7; fig. 1) comprising a female member (12) and a male member (14), which can be quickly connected via a cam locking member (20, col. 3, ln. 22-24) in a fluid-tight manner so that fluid may be conducted therethrough (col. 1, ln. 50-52).  Ford further teaches that the male and female members include threads (18 and 16, respectively), for connecting to hoses or other fittings.  
It would have been obvious for one of ordinary skill in the art at the time the application was filed to have modified the irrigation assembly of Marques in view of McLarty by attaching the cam locking couplings taught by Ford to the threaded couplings at the at least one inlet opening and the at least three outlet openings.  Such a modification would be advantageous since it would allow hoses to be connected and disconnected from the hub of Marques more quickly, thus reducing the time required to set up or take down the irrigation assembly.  Moreover, the cam-lock couplings of Ford, which include 
Regarding claim 15, Marques in view of McLarty discloses the portable irrigation assembly described regarding claim 11.  Marques further discloses that the fluid irrigation opening includes a threaded connector for connecting to a fluid discharging device (p. 2, par. 2; fig. I).  Marques in view of McLarty does not disclose cam-lock connectors for the fluid irrigation opening of the base assembly.  
Ford teaches a quick disconnect cam locking coupling (10) for coupling a hose to a body (col. 1, ln. 5-7; fig. 1) comprising a female member (12) and a male member (14), which can be quickly connected via a cam locking member (20, col. 3, ln. 22-24) in a fluid-tight manner so that fluid may be conducted therethrough (col. 1, ln. 50-52).  Ford further teaches that the male and female members include threads (18 and 16, respectively), for connecting to hoses or other fittings.  
It would have been obvious for one of ordinary skill in the art at the time the application was filed to have modified the irrigation assembly of Marques in view of McLarty by attaching the cam locking couplings taught by Ford to the threaded coupling at fluid irrigation opening.  Such a modification would be advantageous since it would allow fluid discharging devices to be connected and disconnected from the base assembly of Marques in view of McLarty more quickly, thus reducing the time required to set up or take down the irrigation assembly.  Moreover, the cam-lock couplings of Ford, which include threaded connections, could easily and securely be added to the threaded connectors already present on the irrigation assembly of Marques in view of McLarty.
Regarding claim 18, Marques in view of McLarty discloses the portable irrigation system described regarding claim 16.  Marques further discloses that the inlet opening, the outlet opening, and the fluid irrigation opening all include threaded connectors for connecting the openings to hoses and fluid 
Ford teaches a quick disconnect cam locking coupling (10) for coupling a hose to a body (col. 1, ln. 5-7; fig. 1) comprising a female member (12) and a male member (14), which can be quickly connected via a cam locking member (20, col. 3, ln. 22-24) in a fluid-tight manner so that fluid may be conducted therethrough (col. 1, ln. 50-52).  Ford further teaches that the male and female members include threads (18 and 16, respectively), for connecting to hoses or other fittings.  
It would have been obvious for one of ordinary skill in the art at the time the application was filed to have modified the irrigation assembly of Marques in view of McLarty by attaching the cam locking couplings taught by Ford to the threaded couplings at the inlet, outlet, and fluid irrigation openings.  Such a modification would be advantageous since it would allow hoses and fluid discharge devices to be connected and disconnected from the base assembly of Marques in view of McLarty more quickly, thus reducing the time required to set up or take down the irrigation assembly.  Moreover, the cam-lock couplings of Ford, which include threaded connections, could easily and securely be added to the threaded connectors already present on the irrigation assembly of Marques in view of McLarty.  
Response to Arguments
Applicant's arguments filed 28 April 2021 have been fully considered but are not persuasive.
Applicant argues that the obviousness rejection over Marques in view of McLarty is improper because one of ordinary skill in the art would not find it obvious to modify the sprinkler system of Marques in view of McLarty because McLarty is directed to a drip irrigation system.  
In response, it is noted that both Marques and McLarty are directed to irrigation systems having a fluid outlet and associated conduits for supplying the fluid outlet with water.  The proposed modification of Marques to incorporate the T-shaped connector in view of McLarty will not affect the pressure of the 
“The T-shaped connector 17 splits the unidirectional flow of water from the water source 23 into a two-directional flow of water issuing from the two outlets of the T-shaped connector 17 to the segments of fluid supply tubing 12.  This two-directional flow of water helps establish a constant water pressure throughout the device 10 and helps prevent blockage of the water flow to a portion of the device 10.” See paragraph 51.
Further, these benefits (establishing a constant water pressure and preventing a blockage of water flow to the system) are just as advantageous to the sprinkler system as they are to the drip irrigation system.  
Therefore, the obviousness rejections of the claims over Marques in view of McLarty are proper and the rejection is sustained.
In response to applicant's argument that Marques and McLarty are directed toward solving different problems than the instant invention, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	Applicant further argues that it would not have been obvious to duplicate the outlet opening in the perimeter channel of Marques because Marques discloses only “a base with a linear fluid flow, that directs the fluid to flow with more pressure through the central channel than the perimeter channels”.  As a result, one of ordinary skill would not have a reasonable expectation of success by duplicating the outlet of Marques.    
	In response, it is noted that Marques does disclose attaching additional irrigation assemblies in series with one another by using the outlet opening 20 (see figs. I-III and p. 2, par. 6) in order to expand the 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477.  The examiner can normally be reached on Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CODY J LIEUWEN/Primary Examiner, Art Unit 3752